— In an action on a contract of employment, the defendant appeals from a judgment of the Supreme Court, Suffolk County, entered November 10, 1978, which, after a nonjury trial, awarded damages and costs to the plaintiff as against the defendant in the sum of $14,652.30. Judgment modified, on the law, by reducing the damage award to $14,288.34. As so modified, judgment affirmed, without costs or disbursements. The evidence supported Trial Term’s finding that the defendant corporation had breached its employment contract with the plaintiff by failing to comply with the contract’s provision for severance pay. However, error was made in the computation of damages. The court correctly determined that the contract called for six months’ severance pay based upon the increased salary. However, in accordance with the proof at trial, the court should have deducted therefrom the entire amount of the sums received by the plaintiff subsequent to his discharge. Plaintiff testified that he received three weekly salary checks calculated upon his original rate of pay. Therefore the total award to the plaintiff should have been $14,288.34 and we modify accordingly. Mollen, P. J., Damiani, Lazer and Margett, JJ., concur.